Citation Nr: 1044306	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had verified active duty service 
from September 1993 to September 1997 and unverified military 
reserve service thereafter.  

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2008, the Veteran testified at a 
travel Board hearing before the undersigned; a copy of the 
transcript of that hearing is of record.  This case was before 
the Board in September 2008 when it was remanded for additional 
development.

The Board observes that the characterization of the instant claim 
has changed during the pendency of this appeal.  Service 
connection for depression was denied in a March 2005 rating 
decision; however, given the Veteran's diagnosis of dysthymic 
disorder during the course of this appeal, the Board has 
recharacterized the issue presently on appeal as entitlement to 
service connection for an acquired psychiatric disorder,  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

By rating decision in September 2010, the RO granted service 
connection for migraine headaches, right retropatellar pain 
syndrome, left retropatellar pain syndrome and thoracolumbar 
strain.  The United States Court of Appeals for the Federal 
Circuit has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, those matters are not before the Board.  The matter of 
service connection for an acquired psychiatric disorder, however, 
remains on appeal.



FINDINGS OF FACT

1.  There is no credible supporting evidence corroborating that 
the Veteran's alleged personal assault or witnessing sexual 
harassment during her active service, the stressor events 
underlying her claim of service connection for an acquired 
psychiatric disorder, actually occurred.

2.  An acquired psychiatric disorder was not manifested in 
service, and there is no competent medical evidence otherwise 
linking this disability to any incident of service, including any 
alleged personal assault therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (effective July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
June 2004, March 2006, October 2008 and October 2009.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing her claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  38 C.F.R. § 
3.159 was revised, effective May 30, 2008, removing the sentence 
in subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353- 23,356 (Apr. 30, 2008).

The Veteran has had ample opportunity to respond/supplement the 
record and is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.

The RO has obtained the Veteran's available service treatment 
records (STRs) and service personnel records.  Multiple 
additional attempts to obtain additional records were 
unsuccessful.  The RO has obtained the Veteran's available post-
service private treatment records.  The RO arranged for an 
examination in 2010.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of this 
claim. 

Law and Regulations

Service connection may be granted if it is shown the Veteran has 
disability resulting from an injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Furthermore, service connection claims based on personal assaults 
must be developed in accordance with 38 C.F.R. § 3.304(f)(4).  
See also VA ADJUDICATION PROCEDURE MANUAL M21- 1MR, Part 
IV.ii.1.D.17.  Under 38 C.F.R. § 3.304(f)(4):

If a posttraumatic stress disorder claim 
(and by analogy a claim of service 
connection for other delayed manifesting 
disability) is based on in-service personal 
assault (as the etiological factor in 
service), evidence from sources other than 
the Veteran's service records may 
corroborate the Veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes that 
may constitute credible evidence of the 
stressor include, but are not limited to: a 
request for a transfer to another military 
duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a posttraumatic 
stress disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the Veteran's service 
records or evidence of behavior changes may 
constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for 
an opinion as to whether it indicates that 
a personal assault occurred.  38 C.F.R. § 
3.304(f)(4).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background and Analysis

The Veteran essentially claims that she currently has a 
psychiatric disorder that was caused by a personal assault that 
occurred in April 1994 during her military service.  She 
maintains that that her feeling of depression following the 
assault was exacerbated by witnessing the sexual harassment of a 
friend and the general mistreatment of women later during her 
service.

The Veteran's service personnel records show that she served on 
active duty from September 1993 to September 1997.  In May 1994, 
she was promoted from E2 to E3.  In September 1996, she was 
awarded the Good Conduct Medal for exemplary behavior, efficiency 
and fidelity for the period from September 1993 to September 
1996.  In July 1997, she was awarded the Army Achievement Medal 
for outstanding performance as a medic/ambulance driver in March 
1997.  The Veteran received an honorable discharge from active 
duty.

The Veteran's STRs for her period of active duty, including an 
August 1997 separation examination report, are negative for 
complaints or findings of an acquired psychiatric disorder.

The Veteran also had unverified military reserve service after 
her active duty service.  Service personnel records show that, 
while in the U.S. Army Reserve in September 2001, the Veteran 
graduated from a veterinary food inspection specialist course in 
the top 20 percent of her class and exceeded all course 
standards.  Department of the Army orders dated in March 2002 
note that the Veteran was promoted from specialist to sergeant in 
view of her qualities of "patriotism, valor, fidelity, and 
professional excellence," and her demonstrated leadership.

In May 2004, the Veteran submitted a claim for (in pertinent 
part) service connection for depression.  She stated that she had 
received unwanted sexual advances in service.  She stated that 
her depression began in 1995.

In a September 2005 notice of disagreement, the Veteran indicated 
that her depression began after her return from Kuwait in 1995.  
She had learned that the Army was "nasty" to women.  She 
started drinking more often at that time.

Private treatment records dated from 2004 to 2008 note that the 
Veteran received treatment for depression.  An October 2004 
treatment record note that the depression was secondary to 
multiple psychosocial concerns.  No mention of the alleged 
personal assault was noted.

During a July 2008 travel Board hearing, the Veteran's 
representative stated that she was harassed by a drill sergeant 
in 1994 and then saw a lot of women being harassed when she was 
in Kuwait.  She kept quiet about these incidents while in 
service.  The Veteran testified that although she was discharged 
from service in November 2002, she was not aware she could file a 
claim for compensation benefits until 2004.  Moreover, she had no 
money to seek private medical attention.  Beginning in service, 
she "self-medicated" with alcohol.  Her husband testified that 
the Veteran currently has depression.

In a November 2008 lay statement, the Veteran's friend J stated, 
"I really had no idea this (assault) happened to you.  I really 
wish you would have told me, because I would have been more than 
willing to help you."  J went on to tell the Veteran that she 
herself was sexually harassed and raped while in Kuwait.

In a November 2008 PTSD stressor statement, the Veteran alleged 
that on April 1, 1994, a senior NCO offered to drive her to meet 
her friends in town.  Instead, he held her captive in his car 
"until he received intimate request for kisses and more."  She 
stated that the NCO "knowingly forced and extorted intimacies 
from [her] that [she] made clear that [she] did not want."  She 
stated that she never told anyone about the incident except her 
ex-husband.  She also stated that her friend C was sexually 
harassed by an NCO when they were both in Kuwait; she witnessed 
inappropriate advances by the NCO.  After C reported the 
incident, she was maligned and ostracized while the NCO received 
the support of the unit.  This made the Veteran feel powerless.  
She began drinking heavily, her marriage broke up in December 
1996, she dieted obsessively and became promiscuous.  This 
behavior continued until 2000, when she decided to go back to 
college.

An August 2010 VA examination report notes the Veteran's report 
of emotionally traumatic events in service, to include physical 
abuse by an NCO in Ft. Carson, Colorado and the sexual harassment 
of a friend in Kuwait.  After reviewing the Veteran's claims 
file, the examiner noted that her STRs are negative for 
psychiatric complaints or findings.  Private treatment records 
note ongoing treatment for depression beginning in 2004.  The 
examiner noted the Veteran's reported behavior changes following 
the alleged incidents, including increasing drinking up to a 
"serious" level (to include court-ordered alcohol counseling) 
and a divorce from her first marriage.  The diagnosis was 
dysthymic disorder, believed to have arisen out of and resulted 
from military sexual trauma.  The examiner noted that the 
Veteran's alleged stressors were not officially verified.  

Upon review of the evidence, the Board notes that there is no 
medical or contemporaneous lay evidence showing an acquired 
psychiatric disorder in service.  There is no post-service 
medical evidence of depression until October 2004.  

Regarding the etiology of the Veteran's current psychiatric 
disorder, moreover, there is no evidence corroborating her 
alleged assault in service.  She has not provided the name of her 
alleged attacker.  She denied reporting the incident to anyone 
other than her ex-husband, who has not provided a statement for 
the record.  Notably, the Veteran has not indicated she sought 
medical treatment following the alleged attack.

Evidence of behavior changes following a claimed assault may also 
constitute credible evidence of the stressor.  However, regarding 
the Veteran's performance during service, the record reveals no 
evidence supporting the occurrence of a traumatic incident in 
service that adversely affected the Veteran's performance of 
duties.  As noted above, the Veteran received several promotions 
and commendations.  Her statements, alone, are insufficient to 
establish that her behavior changed following an alleged assault 
in service.

By letter in October 2009, the Veteran was notified that she 
should submit evidence to corroborate her alleged assault, 
including records from law enforcement authorities, rape crisis 
centers, hospitals, or physicians; tests for sexually transmitted 
diseases; copies of personal diaries, journals, or letters 
written contemporary to the claimed in-service events; and 
statements from family members, roommates, fellow service 
members, or clergy.  See Patton v. West, 12 Vet. App. 272 (1999).  
She submitted a statement from her friend J, who, as noted above, 
was unaware of the Veteran's alleged assault in service.  The 
Veteran was in turn, apparently unaware of J's sexual assault 
until the 2008 letter.  The Veteran has not submitted any 
evidence to corroborate her alleged assault, including letters 
from C, her ex-husband, etc.  The Court has held that the duty to 
assist is not always a one- way street.  If a Veteran wishes 
help, she cannot passively wait for it in those circumstances 
where she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Furthermore, although the August 2010 VA medical opinion clearly 
supports the Veteran's claim, the examiner indicated that his 
opinion was based on the Veteran's self-report of in-service 
stressors, and noted that these stressors had not been officially 
verified.  Just because a physician or other health professional 
accepted an appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from dysthymia 
related to in-service stressors does not mean the Board is 
required to grant service connection for dysthymia.  See Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the 
Court has held that the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  Id. A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In LeShore v. Brown, 8 Vet. 
App. 405 (1995), the Court held that a medical opinion based 
solely upon an unsubstantiated history related by a veteran may 
not accepted as probative evidence.  Consequently, the Board 
finds the August 2010 VA opinion regarding the etiology of the 
Veteran's psychiatric disorder to be without probative value.  

The Veteran alleges that there is a nexus between her current 
psychiatric disorder and her service.  As a layperson, however, 
she is not competent to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
her opinion that depression first diagnosed a couple of years 
after her service separation is related to service is without 
probative value.  

There is no further competent (e.g., medical opinion) evidence 
that addresses the etiology of the Veteran's current psychiatric 
disorder.  The Board has considered whether another medical 
opinion in this matter is necessary, but finds that (because 
there is no injury or event in service to which the psychiatric 
disability could be related) another VA examination is not 
necessary.  See 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for an acquired psychiatric disorder.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


